United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Ahoskie, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1899
Issued: April 14, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 20, 2009 appellant filed a timely appeal from the February 20 and June 23, 2009
decisions of the Office of Workers’ Compensation Programs terminating her wage-loss
compensation and medical benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.
ISSUES
The issues are: (1) whether the Office met its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits effective March 15, 2009; and (2) whether
appellant met her burden of proof to establish that she had any employment-related disability or
residuals after March 15, 2009 causally related to her employment injury.
FACTUAL HISTORY
On April 15, 2005 appellant, then a 46-year-old window distribution clerk, filed a claim
for a traumatic injury alleging that she sustained an injury on March 24, 2005 when she
contracted influenza at work. The Office accepted her claim for influenza and aggravation of her

preexisting autoimmune hemolytic anemia. Effective July 9, 2005, appellant began receiving
wage-loss compensation benefits.
In an August 15, 2006 letter, Dr. Lee R. Berkowitz, a Board-certified internist
specializing in hematology and a professor and residency program director at the University of
North Carolina’s School of Medicine, stated that appellant had chronic autoimmune hemolytic
anemia requiring daily immunosuppression. Due to appellant’s condition, she was prone to
infections and had experienced a number of infections, including influenza and gastroenteritis,
both of which aggravated her hemolytic anemia. Based on the recurrent nature of her infections,
Dr. Berkowitz advised that appellant had a permanent disabling condition. Since August 2005
appellant’s anemia had been difficult to control because of her repeated exposure to infectious
diseases.
On May 8, 2007 Dr. D.R. Lang, Jr., an attending family practitioner, stated that
appellant’s accepted aggravation of autoimmune hemolytic anemia was permanent. Appellant
was totally disabled due to this condition.
In a December 27, 2007 report, Dr. Humberto Henriquez, a Board-certified internist and
an Office referral physician, reviewed the medical history and provided findings on physical
examination. He noted that appellant was diagnosed at age 23 with idiopathic thrombocytopenia
purpura. In 2003, appellant was diagnosed with severe anemia and Evans syndrome. She was
placed on chronic steroid therapy for her hemolytic anemia. Dr. Henriquez noted that Evans
syndrome was a chronic relapsing condition but that the aggravation of appellant’s hemolytic
anemia caused by the exposure to influenza at work on March 24, 2005 had resolved and she had
no continuing work-related disability. He advised that appellant could return to work if her
condition was controlled.
The Office found a conflict in the medical opinion evidence between Dr. Lang and
Dr. Henriquez. It referred appellant, together with a statement of accepted facts, the case record
and a list of questions, to Dr. Timothy E. Frei, a Board-certified internist, for an examination and
evaluation to resolve the conflict in medical opinion as to whether she had any remaining
disability or medical condition causally related to her March 24, 2005 employment injury.1
In an April 18, 2008 report, Dr. Frei reviewed the case record and the statement of
accepted facts. He provided findings on physical examination and noted the diagnosis of Evans
syndrome, which was not a work-related condition. Dr. Frei stated that appellant’s viral
infection sustained at work on March 24, 2005 had resolved and was a temporary aggravation.
Appellant’s anemia was significantly worse after the 2005 infection but gradually improved over
the years. She had experienced continued exacerbations of her anemia. Dr. Frei stated that
“[t]hese exacerbations cannot be definitely related to that one episode of infections.” He opined
that the 2005 aggravation of appellant’s anemia was temporary but it was difficult to say whether
her condition returned to the baseline level of progression since he had no medical records dated
prior to the March 2005 incident to review. Dr. Frei stated that he could not specifically relate
appellant’s ongoing disability to the March 24, 2005 aggravation. There were too many episodes
1

The Office indicated that Dr. Frei had no internal medicine subspecialty.

2

of worsening of her anemia for a physician to sort out whether her current disability was related
to the March 24, 2005 aggravation or to some other aspect of her chronic condition.
By letter dated July 17, 2008, the Office asked Dr. Frei to clarify whether the accepted
aggravation of appellant’s preexisting anemia condition had resolved.
On October 9, 2008 Dr. Frei stated that appellant’s viral illness on March 24, 2005 had
temporarily aggravated her preexisting anemia. He stated that the 2005 aggravation “I would
certainly think has resolved by this time.” Dr. Frei stated that he did not think the March 24,
2005 aggravation would have caused any permanent worsening of her underlying anemia.
However, he had no way of resolving that question because the natural progression of the anemia
was quite variable.
By letter dated November 5, 2008, the Office advised appellant that it proposed to
terminate her wage-loss compensation and medical benefits on the grounds that the weight of the
medical evidence, represented by the opinion of Dr. Frei, established that she had no remaining
disability or medical condition causally related to her March 24, 2005 employment injury.
By decision dated February 20, 2009, the Office finalized the termination of appellant’s
wage-loss compensation and medical benefits effective March 15, 2009.
Appellant requested a review of the written record. In a March 2, 2009 report, Dr. Mary
Wynn, a psychiatrist, stated that appellant developed anxiety and depression due to her
autoimmune hemolytic anemia. On March 6, 2009 Dr. Berkowitz stated that she was under his
care for autoimmune hemolytic anemia and thrombocytopenia. These conditions required the
removal of appellant’s spleen and chronic medication and immunotherapy for control. Appellant
experienced exacerbations of her blood counts when she was exposed to upper respiratory
pathogens. This exposure occurred frequently at her job but she had clearly gotten better since
she stopped working. Dr. Berkowitz noted that stopping work allowed appellant to avoid the
risk of further infections. On March 16, 2009 Dr. Lang stated that appellant was first diagnosed
with autoimmune hemolytic anemia while working in extremely hot conditions at the employing
establishment in 2003. Appellant’s condition worsened on March 24, 2005 and was almost fatal.
Dr. Lang opined that the March 24, 2005 work-related aggravation of her anemia could have
caused her present grave condition.
By decision dated June 23, 2009, an Office hearing representative affirmed the
February 20, 2009 decision.2

2

Subsequent to the June 23, 2009 Office decision, additional evidence was submitted to the record. The Board’s
jurisdiction is limited to the evidence that was before the Office at the time it issued its final decision. See 20 C.F.R.
§ 501.2(c). The Board may not consider this evidence for the first time on appeal.

3

LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation benefits.3 It may not terminate compensation without establishing
that the disability ceased or that it is no longer related to the employment.4 The Office’s burden
of proof includes the necessity of furnishing rationalized medical opinion evidence based on a
proper factual and medical background.5 Furthermore, the right to medical benefits for an
accepted condition is not limited to the period of entitlement for disability. To terminate
authorization for medical treatment, the Office must establish that a claimant no longer has
residuals of an employment-related condition that require further medical treatment.6
Section 8123(a) of the Federal Employees’ Compensation Act provides that “if there is
disagreement between the physician making the examination for the United States and the
physician of the employee, the Secretary [of Labor] shall appoint a third physician who shall
make an examination.”7 Where a case is referred to an impartial medical specialist for the
purpose of resolving a conflict, the opinion of such specialist, if sufficiently well rationalized and
based on a proper factual and medical background, must be given special weight.8
ANALYSIS -- ISSUE 1
Dr. Lang, appellant’s attending family practitioner, stated that appellant’s accepted
aggravation of autoimmune hemolytic anemia was permanent. Appellant was totally disabled
due to this condition. Dr. Henriquez, a Board-certified internist and an Office referral physician,
found that the aggravation of her preexiting hemolytic anemia caused by the exposure to
influenza at work on March 24, 2005 had resolved and she had no continuing work-related
disability. The Office referred her to Dr. Frei for a resolution of the conflict in the medical
opinion evidence.
The Board finds that the opinion of Dr. Frei is not sufficient to resolve the conflict in
medical opinion.
In an April 18, 2008 report, Dr. Frei advised that he had reviewed the case record and the
statement of accepted facts. He provided findings on physical examination. Dr. Frei stated that
appellant’s viral infection sustained at work on March 24, 2005 had resolved. He noted that her
anemia was significantly worse after the 2005 infection but gradually improved over the years.
3

I.J. 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Fermin G. Olascoaga, 13 ECAB 102,
104 (1961).
4

J.M., 58 ECAB 478 (2007); Anna M. Blaine, 26 ECAB 351 (1975).

5

T.P., 58 ECAB 524 (2007); Larry Warner, 43 ECAB 1027 (1992).

6

Mary A. Lowe, 52 ECAB 223 (2001); Wiley Richey, 49 ECAB 166 (1997).

7

5 U.S.C. § 8123(a); see also Raymond A. Fondots, 53 ECAB 637 (2002); Rita Lusignan (Henry Lusignan), 45
ECAB 207 (1993).
8

See Roger Dingess, 47 ECAB 123 (1995); Glenn C. Chasteen, 42 ECAB 493 (1991).

4

Dr. Frei opined that the 2005 aggravation of her anemia was temporary but there were too many
aggravations of appellant’s anemia condition for him to sort out whether her current disability
was related to the March 24, 2005 aggravation or to some other aspect of her chronic underlying
condition. Dr. Frei noted that he had no medical records to review prior to the March 2005
episode. This statement is contradictory in that he advised that appellant’s 2005 aggravation was
temporary and had resolved but that it was not possible to sort out whether her continuing
problems were related to the 2005 work-related aggravation implying the possibility of
permanent aggravation. On October 9, 2008 Dr. Frei stated that he did not think the March 24,
2005 aggravation would have caused a permanent worsening of appellant’s underlying anemia
but he had no way of resolving the question because the natural progression of the anemia was
quite variable. The Board finds that the report of the impairment specialist is speculative in
addressing the relationship between appellant’s underlying autoimmune hemolytic anemia and
the 2005 accepted aggravation. Dr. Frei was unable to provide adequate clarification of his
medical opinion, as requested. His opinion is not sufficient to resolve the conflict in medical
opinion. When an impairment specialist is unable to clarify or elaborate on his original report or
if the supplemental report is also vague or lacking in rationale, the Office must submit the case to
another impairment specialist for the purpose of obtaining a rationalized medical opinion.9
The Office did not meet its burden of proof in terminating appellant’s wage-loss
compensation and medical benefits based on the reports of Dr. Frei. In light of the Board’s
resolution of the first issue, the second issue in this case is moot.
CONCLUSION
The Board finds that the Office failed to meet its burden of proof in terminating
appellant’s wage-loss compensation and medical benefits effective March 15, 2008.

9

See Nancy Keenan, 56 ECAB 687 (2005).

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated June 23 and February 20, 2009 are reversed.
Issued: April 14, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

